Title: To Thomas Jefferson from William Tristoe, 18 August 1808
From: Tristoe, William
To: Jefferson, Thomas


                  
                     Sir,
                     
                        18 Aug. 1808
                     
                  
                  Accept the affectionate address of the Ketocton-baptist Association holden in Loudoun county and state of Virginia august the 18th. 1808. You will permit us to offer you our sincere congratulations while we see you about to be relieved from the labours inseperable from the trust you have been called to sustain. But while we anticipate your repose in the bosom of domestic tranquility, we deeply lament the loss of your useful Service, which we believe has been a blessing to the united States; And Virginia especially, is indebted to Your zeal and patriotism.— To you, Sir, under the superintending providence of the great Father of the human family, we feel ourselves Greately indebted for our deliverance from the galling chains of an ecclesiastical Establishment. We have not forgotten that, into your hand, our petition on this interesting subject was put. And we reflect with great pleasure on the wisdom, firmness, and zeal that manifested itself in every part of your conduct untill the chains were broken, and religious tyranny gave up the ghost and lies buried in eternal death never to experience a resurrection we hope in this happy country; and the reflection becomes abundantly more pleasing when we view every part of your political life so perfectly in unison with the principles that shone with such superior luster at that early dawn of your political career. We have seen in your answers to those who have solicited your continuance in the important trust you now hold, the reasons you offer for retiring from the noise and bustle of public life, and feel concious that age must weaken the external system, and as this is the medium through which the intellectual faculties display their force, when the former, through age or any other cause is impaired, the latter must suffer a proportionable diminution—. But at the same time it is with deep regret that we part with your useful talents altho necessity may compel the measure, & frequent changes amongst public officers in a republican government may best secure its permanency without a corruption of its principles; and it will be extremely pleasant shoud the Nation succeed in the election of a person to fill the trust you hold of like political principles with yourself, and that the government may without variation maintain the ground it has taken ’till belligerent powers are taught to respect the principles of justice & equity, & cease to arrogate to themselves the exclusive right of dictating for others by laws that have no foundation in Justice, & are in drect opposition to the laws of all civilized nations. Suffer us to assure you, Sir, that while you retire to the scenes of domestic enjoyment we sincerely wish, under the smiles of a gracious providence, your comfort may exceed your most sanguine hope, & conscious rectitude shield you from all that pain that is unseperable from a self accusing mind. Here those arrows that malice & disappointed ambition have discharged so liberally during your administration will cease to fly; while their authors make haste to find some new victim to satisfy their inveterate rage. And it is our earnest prayer that, when you are called to take leave of all the concerns of public and domestic life, the God of all mercy and goodness may, according to his own sovreign plan of saving guilty sinners, receive you to his right hand where liberty reigns triumphant, and right and justice can never be perverted.
                  Done by order of the association.
                  
                     William Fristoe Modtr.
                     Thomas Buck Clk.
                  
                  
                     [Note by TJ in pencil at foot of text:]
                      Direct to Jeremiah Moore near Fairfx C.H
                  
                  
                     [Note by TJ in pencil on verso in pencil:]
                     to be copied, and the copy put under the cover to mr Polk
                  
               